140 S.E.2d 244 (1965)
263 N.C. 799
STATE
v.
Raymond HARDING.
No. 84.
Supreme Court of North Carolina.
February 24, 1965.
*245 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
W. M. Styles, Asheville, for defendant.
PER CURIAM.
Defendant's motions for nonsuit were properly overruled. Evidence of the corpus delicti is full and direct. Defendant is identified as the perpetrator of the felonies. The testimony of the prosecutrix is corroborated in every detail. No purpose can be served here in recounting the evidence.
After the solicitor had commenced his argument to the jury, the judge, over the objection of defendant, permitted the State to reopen the evidence and take the testimony of a witness, William McElrath, who had been tardily located and brought into the courtroom, and whose name had been frequently mentioned by other witnesses. He was cross-examined by defendant's counsel, and defendant was permitted to introduce evidence in rebuttal. The judge committed no error in permitting McElrath to testify. "The trial court has discretionary power to permit the introduction of additional evidence after both parties have rested, even after the argument has begun. But the opposing party should be given opportunity to introduce evidence in rebuttal." 1 Strong: N.C.Index, Criminal Law, s. 92, p. 760, and cases cited.
No error.